DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending in U.S. Patent Application No. 16/984,357 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-12 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,733,470, hereinafter ‘470.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim 1 and claim 1 of reference recite common subject matter;
•	Whereby instant claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the reference (‘retrieving’ and ‘displaying’ limitations);
•	Whereby the elements of claim 1 are fully anticipated by patent claim 1 of ‘470, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claim 7, is additionally anticipated by reference claim 1, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.

Instant Claims
Claims of Reference 10,733,470
Claims 1/7

Claim 1/7


a digital imagery dataset;
identifying common ground control points ("GCPs") in the plurality of reference images;
calculating virtual three-dimensional coordinates of the GCPs identified in the plurality of reference images;
calculating virtual three-dimensional coordinates of the GCPs identified in the plurality of reference images;
calculating and projecting two-dimensional image coordinates of the virtual three-dimensional
coordinates into each image of the dataset; and
calculating and projecting two-dimensional image coordinates of the virtual three-dimensional coordinates into each image of the dataset; and
performing spatial resection on each image in the digital imagery dataset to align each image using the projected two-dimensional image coordinates.
performing spatial resection on each image in the digital imagery dataset to align each image using the projected two-dimensional image coordinates.

	
Dependent claims 2-6 and 8-12 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,733,470, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes.  Accordingly, all claims of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over (anticipated by) claims of U.S. Patent No. 10,733,470.

Instant application
Claims of Reference 
Claim(s) 2/8
Claim 2/8
Claim(s) 3/9
Claim 3/9
Claim(s) 4/10
Claim 4/10
Claim(s) 5/11
Claim 5/11
Claim(s) 6/12
Claim 6/12

	


Allowable Subject Matter
	Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or Double Patenting rejection(s) set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein – similar to that finding and Reasons for Allowance as identified in the Notice of Allowance mailed 3/27/2020 for parent Application 16/257,761 now US (10,733,470) .  References of record fail to teach/suggest at least:
identifying common ground control points ("GCPs") in a plurality of reference images in a digital imagery dataset;
calculating virtual three-dimensional coordinates of the GCPs identified in the plurality of reference images;
calculating and projecting two-dimensional image coordinates of the virtual three-dimensional coordinates into each image of the dataset; and
performing spatial resection on each image in the digital imagery dataset to align each image using the projected two-dimensional image coordinates.

‘calculating virtual three-dimensional coordinates of the GCPs identified in the plurality of reference images’ as used in a subsequently performed 2-D image coordinate projection and spatial resection to align a plurality of images in a dataset, even in view of [0065] and [0046-0047] with reference to Fig. 5, involving that template used in a determination of matching points and a relative positional relationship based thereon.  Sasaki discloses one or more 3-D ‘virtual’ models ([0056], [0059] model generating unit 115, [0085], [0119], [0138]) generated based on feature points and involving three-dimensional coordinates generally, however said model is an end result of a reiterated process involving a back-projected image generation.  Sasaki suggests a back projection with reference to Fig. 3 (Fig. 2, 111), that is based on real space coordinates ([0066-0067]) as distinguished from virtual three-dimensional coordinates of ground control points, and corresponding to a third generated image as distinguished from each of those two previously compared images.  While Sasaki suggests the use of a projected image to estimate/detect a target in a still image ([0069]) Sasaki fails to teach/suggest performing spatial resection on each image in a dataset to align each image.  Knopp (US 6,757,445) is also pertinent generally as it relates to producing a digital orthophoto based at least in part upon a derived sparse/stereo digital elevation model (DEM) derived directly from photogrammetric solution parameters, and implicitly accomplishing an alignment of images in a dataset.  Knopp discloses obtaining measurement data for tie and control points (GCPs col 2, lines 19), in addition to suggesting a virtual 3-D GCP coordinate calculation in view of those 3D coordinates disclosed in e.g. col 44 with reference to Fig. 51, “each ground point has three coordinates (x,y,z). These coordinates are arranged into triangles each of which represents a planar approximation to the local terrain surface, such as triangle 366, based on the x,y coordinates using the Delaunay triangulation criteria and algorithms. Each triangle, such as triangle 366, is then a local approximation of the surface. Elevation for any point interior to the triangle is interpolated from the elevation values at the three vertices 367,368 and 369”.  Knopp features projection disclosure with reference to Fig. ‘calculating and projecting two-dimensional image coordinates of the virtual three-dimensional coordinates into each image of the dataset; and performing spatial resection on each image in the digital imagery dataset to align each image using the projected two-dimensional image coordinates’ as required by the claimed invention.  This understanding is reinforced by the manner in which Knopp fails to explicitly disclose performing a spatial resection.  As a final consideration, no obvious and/or permissible combination of references of record to include for example Sasaki and Knopp, serves in teaching/suggesting each and every limitation as required by the claim as a whole.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon/discussed above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669